Whereas the General Assembly has enacted an amendment to G.L.1956 § 8-8-12(12) which requires the Chief Judge of the District Court to appoint sufficient court recorders to enable all proceedings to be recorded by electronic means and to perform other clerical duties, but has neglected to provide funding to implement this mandate, and
Whereas, in my capacity as Chief Justice and executive head of the unified judicial system pursuant to § 8-15-2 of the General Laws, I have taken steps to begin incrementally the implementation of the foregoing mandate, and
Whereas I shall make every effort to obtain additional funding from the General Assembly fully to implement the foregoing mandate,
Now therefore, I enter the following order:
All justices of the District Court shall continue to perform their duties as assigned by the Chief Judge under the rule of necessity pending the incremental implementation of § 8-8-12(12).
Enter:
/s/ Joseph R. Weisberger Joseph R. Weisberger Chief Justice